In an action to recover damages for breach of a contract of indemnity, plaintiff appeals from a judgment of the Supreme Court, Nassau County (Balletta, J.), entered June 2, 1983, which, following plaintiff’s opening statement, granted defendants’ motion for summary judgment dismissing the complaint. Judgment reversed, with costs, motion denied and matter remitted to the Supreme Court, Nassau County, for a new trial in accordance herewith. Plaintiff was sued in a negligence action in New Jersey and sought to implead defendants, who successfully raised lack of personal jurisdiction as a bar to forcing them into the action. In the current indemnification action, defendants are bound by any reasonable good-faith settlement made by the current plaintiff in the earlier action (Feuer v Menkes Feuer, Inc., 8 AD2d 294; Gray Mfg. Co. v Pathe Ind., 33 AD2d 739, affd 26 NY2d 1045). If there are any issues regarding the reasonableness of the settlement, including the likelihood that plaintiff would have been found liable had it proceeded to trial in the underlying action, they may be raised at the trial in the instant action. Titone, J. P., Lazer, O’Connor and Boyers, JJ., concur.